FORM BARCSEDB ION PRIDO NER INIYLING ACOVA REGHES COMPLAINT

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF. PENNSYLVANIA .

TA HWIS [

 

 

| SC Bonner Heald «foi
. (Names of Deda TO WO} F, WENTZE

 

 

 

(inmate Number)

Mago Hadma
(Name of Plaintiff)

 

(Case Number) )

 

 

S CAFS 0.0. BOK Gus
(Address of Plaintiff)
— Uarienvitle | PA-1634 Co
_ COMPLAINT

 

TO BE FILED UNDER: _V_. 42 U.S.C. § 1983 - STATE OFFICIALS
, a _____ 28 U.S.C, § 1331 - FEDERAL OFFICIALS -
L Previous Lawsuits

A. ‘Ifyou have filed any other Jawsuits in federal court while a prisoner please list the caption
. and case number including year, as well as the name of the judicial officer to whom it was

"assigned: }
NIA

 

 

 

 

 

If. Exhaustion of Administrative Remedies

A Is Te a grievance procedure available at your institution? -
NM _UYes. ___No> -
BB Ha you filed a grievance concerning the facts relating to this complaint?

_ Yes ___No

. If your answer is no, explain why not

 

 

Cc. Is the grievance process completed? _ Yes _V/ No
Case 1:20-cv-00866-YK-MA Document 1 Filed 05/29/20. Page 2 of 11

(b) Please explain in detail why you are under imminent danger of
serious physical injury:

The Ata Ww fon bu ( pereetanal ePerce?s of ty Orpartwunt
DE Comechions. | am a ome: bu dhuse Owe dad its on my
Ly ac thy abu antl Gaewaney 9 md torent is val derhofler Arde.

4. (a) Are you presently employed at the Institution? Yes = ‘No Vv

(b) If yes, what is your monthly compensation? § NI
5. Do you own any cash or other property; have a ba account; or
receive money from any source? Yes. No \/ :

If the answer is "yes" to any of ‘the above, describe each source and
the amount involved.

 

 

 

x certify under penalty of perjury that the foregoing dis true and
correct.

Executed a on 5H: oO & sui x MI { a

(Date) t. _ (Signature of Plaintifé)

This certification is executed pursuant to Title. 28, United States Code,
Section 1746.

iw)
“yr

OL

Case 1: 20- -CV- 00866- YK- MA Document 1 Filed 05/29/20 Page 3 of 11

Defendants .

(in Item.A below, place the full name of the defendant in the first blank, his/her official position in. .
the second blank, and his/her place of employment in the third blank. Use Item B for the names,
positions and places. of employment of any additional defendants.)

A.

Defendant _ C.0. Snoidber gex | _ _.._ is s ettiployed

as_ CO. Corechenel (Bae at SCA, Bornes 20) instifuten Dave - :
: Additional defendants L..1. <jenn Ove oF RHO #L C0. Hamner | LT. SHIM NG
Covnselen aner. L ih Marner Pipa (PRC. Onpatoreat Pocon

Facitis ot Moviager of S.C Bearer, Coe WENTZE\_, GON “DR WOE
Cano Hilt EOSIN PWISON |

IN. Statement of Claim

(State here as briefly as possible the facts of your. case. Describe how: each defendant j is involved,

including dates and places. Do not give any legal arguments or cite any cases or statutes. Attach

extra sheets if necessaly.)

i

mk exrecbional OfFtCer Snubugee spaued my yd 0.¢. fucng. Owner
pa dene 19 QOI8 In yeh te red: todo it discvetely ane Savi

while Seung donner ut al6y somaed impel and ki poiud fhe
heed aot. 00 Cis notified and (omen up tre Assn

Oh dow iS ida 0g amd 5:30 :3004 | Lcbled bbb ve
| et conn Doe. e Corarhnl ofc . hint Lins <A

 

 

LT SHILI uo DE Secnnd SHiPr OP +he RHO had Myvaled awn

Soo off MA Opiovance oc | tas ONG 40 wae a0

of abet and Ubented Atenhan.| AHO wee nue
(outst tn Who orden PR, my | Cour of My _Adtack.

but “tho cll bel fnol*t J John Ow CO. nn
   

Revi Document 1 Filed 05/29/20 Page 4 of 11
j

 

“gash peor
UNG IA apm apie MH U AP Towopcnay Pyalt twa 44
aren 6 (AY pug qrenug \jo PO mass |i mH GlqB, VLAN
“GHOUS 4 Porgy, KL | *S Hea} Y yy MH Mabe oH
JAP 7M) PR eve) has fa | pre Mp YO Win Read
YATOUTA pve heargy] wy ve \ya hu 40 WD af MgO WM >WP\Oe | Jou
Joram) Tru gp hua anawray you prom | upp 1 jt poe 3y0 vhs
VE) ) ag ofa, shop apdea) O whaq spay et vr poo Pawm|y
an 40 4 Prasad 0) sro GE ANTES LW Wee svt Y
ag hu He\onna pug oka hw wn) of og Bud 7 a syne sacar |
hnag my opi mg pany hay vay HG 200 7(] “pras0 dap hop
Ayafe pre rho 2 {00 | OV] WIE $A | NIIG Mw -9-) MH OQ
a) yyog pazzag my PH 4 vO ) |) pyowwewa) ov pre -TQ we
TAS DA Pe Joe pray MH FARES pe yaya) ay WO} S14 spond
hads - J 9 TKR lnuyy yaw bros Mp 2) Jagwy buy} pe Jyash |
—bahade vapy prey hiv WO pra 702) hw wi ->-q bude bpyouarap wo ay
08 awor bw VAD pe Jog Wp & hast hy yond oy you Ay valo
gam jaig hw Ary wh OEY —¥FOLG praan) squwy buAN sora MeN
SADAWHONC YD |eeuPrLW07) re y HY oat" 1 8198 Gl ce reply MQ

 

Lhe
YNICAY Ove
OF-C-g
/ VW. Relief

Case 1:20-cv-00866-YK-MA Document 1 Filed 05/29/20 Page 5 of 11.

. (State briefly exactly what you want the court to do for you. Make no legal arguments. Cite n no
-. cases or Statutes.) . ce

a “LPR Compeneschan Of DTK COO.D ae
Seventy thou Sinise dol\acs TOC OA0 au Suflearg |
Mental a and Ohana Pe ee :

 

 

* — AMLEINGS Bod Cont, , Court on Abtor ed Z

 

 

 

 

 

 

Signed this 5-5 -Q0) aay of Wesday May 5, QO, -20: |

Alooiy Nudie

(Signature of\Plaintiff)

I declare under Penalty of perjury that the foregoing is true and correct.

55D Loe ship Aude

(Date) 7 see oO APlaintiff)
 

Case 1:20-cv-00866-YK-M cument 1 .Filed 05/29/20 Page 6 of 11

“SEA TBITE |

 

 

 

 

 

 

 

 

TE Anmeke Cochran G54 52. iwénesse ol. TS. Snasborger C

 

‘Soro Lamate. Nediag LV 5467 is rth pePer Spray Ned Ane a

¥ , . 2 .
ALA inbehocen 5:30 cad 6500 Soon Acou gick op. Tt He S$.

+

oenscdecs She ees of Dune. AS ter SPlousg hun he Nedt tan ty

 

 

 

 

 

, WJ _ , \} - : \ \ K .
the Call Soc choot lord welt neue Sefer Coming To Cheek up oa
ion ‘ Ahese Ole eye Ricks Yoased co ong coe witnessiag this.

= AS oeep ced in Cell ht 230.

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

TO

FROM

DATE

RE

Case 1:20-Cv-00866-YK-MA ‘Document 1 Filed 05/29/20 Page 7 of 11

pennsylvania 7 EXHIOT #2. a a oO

_ DEPARTMENT OF CORRECTIONS

Mario Medina, LT5467 — Ss

SCI Greene
ce
Charles Hensley ~-

Staff Assistant, Eastern Region

July 30, 2018.
Correspondence

This is in response to your July 18, 2018 correspondence addressed to Executive:
Deputy Secretary Moore Smeal in reference to being retaliated against after
some negative interactions you had with staff and inmates at Benner Township.
Your correspondence has been referred to me for review and response.

Mr. Medina, I have reviewed and investigated your complaints. Your concerns
indicate that staff at SCI-Benner Township is retaliating against you. You have |
filed a grievance in regards to this concern. Please be advised that this office will
not interfere with the DC ADM 804 (grievance policy). You need to follow this
policy and file appeals as required. :

Your record indicates that you were involved in several instances of negative,
gang related activities at SCI-Benner Township. As a result, you were returned
to the Security Threat Group Management Unit at SCI-Greene. I trust you will
_actively participate in the programming and cease your gang related activities.

By copy of your letter and this response, SCI Benner Township and SCI Greene
Administrative staff are being notified of your concerns.

/ch

cc: .

Superintendent Gilmore
Superintendent Marsh

carlking #2018-C42-000000053
File !

 

PA Department of Corrections | 1920 Technology Parkway | Mechanicsburg, PA 17050 |. www.pa.gov-

 

 
Case 1:20-cv-00866-YK-MA Document 1 Filed 05/29/20 Re Pose. oy.
EMIT #3

Commonwealth of Pennsylvania
Department of Corrections

    
 

 
  

  
  

Form DC- 135A

  

  
 

INMATE? S REQUEST TO STAFF MEMBER

 
   

 
  
 
    
    

INSTRUCTIONS
Complete items number 1-8. If you follow instructions in
preparing your request, it can be responded to more

and intell

  
 
 
 
 

  
   

 
 
   

 
  
  
 
 

dine

: and Title of Officer)

Facil

1. To: (

 

    
    
  
    

‘'; 2. Date:

“i

4. Counselor's Name:
c.

5.. Unit Manager's Name:

 
  
  

 

    

 

: Inmate

6. Work Assignment: —

a.
nment: .

   
     
   
 
   
 
  
 
  
       

   
  

 
 
 

7; Housing /

State

  

. Give details. -

Nv.

i

CSA Office

    

    

To DC-14 CAR only Oo To DC-74

STAFF MEMBER NAME _L.. ise nD

Print’

and DC-15 IRS 0

72.2. 1, Counseling Services Procedures Manual - Section 3, Request Slips Attachment 3-A

"DATE Any |

ws

peat oe ORR,
pure

 
Case 1:20-cV-00866-Y KM

A Wingy, PREUTT Y

el

  
  
 

 
 

COMMONWEALTH OF PENNSYLVANIA
OFFICE OF THE DISTRICT ATTORNEY
MARK S. SMITH . Courthouse Annex, Room.302
First Assistant District Attorney 106 East High Street

BERNIE CANTORNA . Bellefonte, PA 16823
SEAN P. MCGRAW District Attorney Telephone (814) 355-6735

Deputy District Attorney. Victim/Witness (814) 548-1 107

 

July 27, 2018

Maric
SCI Greene -
_ 169 Progress Dr.

Wayneburg, PA 15370

adiina
Vowel aw

TEAG7

9)

Mes

RE: Filing of Private Criminal Complaint

Dear Mario:

| am in receipt of your letter dated June 14, 2018 wherein you allege that you.
were assaulted on June 13, 2018 and you state that you would like to file a Private
Criminal Complaint. | have enclosed a Private Criminal Complaint form that must be
completed and returned at your earliest possible convenience. It will need to include
the names of the persons who assaulted you, the specific crimes you allege were
committed, and the details of the assault. —_ oo
Since the Centre County: District Attorney's Office does not have a County ~
' Detective, | am referring your letter to the Office of Special Investigations and
Intelligence located within the Pennsylvania. Department of Corrections for an
investigation. | will notify you when the investigation is complete. oa

Sincerely, © |

  
  
  

 

 
      

 

Ufo. iA
Mark S. Smith, Esquire .

First Assistant District Attorney

MSS/mss

 
got

Case 1: 20-cv- 00866- YK- sai Cp 1 Filed 05
Lu

MARK S. SMITH
First Assistant District Attorney

SEAN P. MCGRAW
Deputy District Attorney

Mario. Medina #LT5467
-SClI Greene
169-Progress Dr. |
Wayneburg, PA 15370

Ltp

1
Y

    
 

COMMONWEALTH OF PENNSYLVANIA
OFFICE OF THE DISTRICT ATTORNEY

BERNIE CANTORNA |
District Attorney

August 15, 2018

Re: Mario Medina #LT5467 v C.O Snowberger

Dear Mario:

/29/20 Page. 10 of 11

EXHIBITE Bs

Courthouse Annex, Room 302
106 East High Street
Bellefonte, PA 16823
Telephone (814) 355-6735
Victim/Witness (814) 548-1107

-!am in receipt of your Private Criminal Complaint wherein you allege that C. O.
Snowberger assaulted you on July 18, 2018 while you were celled at SCl-Benner

Township..

Since the Centre County District Attorney's Office does not have a County

Detective, | have referred this matter to the Office of Special Investigations and
Intelligence located within the Pennsylvania Department of Corrections for an
investigation. [will notify you when the investigation is complete.

MSS/mss

‘Sincerely,

  

ark S. smith, Esquire y
First Assistant District Attoptey_

  
 
 
  
 

 

oor Seen ert a eee te matey woremes,

| INVA neopose™ FIRST-CLASS MAR,
Case 1:20-cv-00866-YK-MA Document 1 Filed 05/29/20 Page wy Seu

05/12/2020

Tassie $001, 602 Q

      
  
 
  
 

ae Ss ZIP 16239
bo: 041612251506

 

Sac COURT, MIODLE- newer OF PAWS b,
aa NEALON FEDERAL Quinto ¢ U.S. CenrtHWnEe

5 N. WASHING Ae 0.6: BOK Wag

erenton ;2A.1860\

 

 

 

 

 

 
